Lumpkin, P. J.
1. It is not, in a trial for the offense of using opprobrious words, erroneous to charge the jury that if the accused used to the prosecutor the language charged in the indictment, it is for them to determine' whether or not he had provocation so to do, and “whether or not-the provocation, if there was any, was sufficient to justify the defendant in the use of such language. ” Echols v. State, 110 Ga. 257.
2. The verdict in this case was fully supported by evidence.

Judgment affirmed.


All the Justices concurring.